929 So. 2d 620 (2006)
B.F., Appellant,
v.
FLORIDA DEPARTMENT OF CHILDREN AND FAMILY SERVICES, Appellee.
No. 3D05-1603.
District Court of Appeal of Florida, Third District.
May 10, 2006.
Joseph M. Albury, for appellant.
Calianne P. Lantz, for appellee.
Before GREEN, FLETCHER, and RAMIREZ, JJ.
PER CURIAM.
We affirm the final judgment terminating the mother's parental rights given that the judgment was supported by clear and convincing evidence and that termination was the least restrictive means of protecting the minor child. See J.R. v. Dept. of Children and Families, 754 So. 2d 714 (Fla. 4th DCA 1998)(affirming termination of parental rights where clear and convincing evidence showed that mother failed to substantially comply with case plan); In re T.M., 641 So. 2d 410, 412-13 (Fla. 1994)(least restrictive means analysis requires only that state prove good faith effort to rehabilitate parent and unify family by providing case plan and related services).
Affirmed.